By order of the Bankruptcy Appellate Panel, the precedential effect
             of this decision is limited to the case and parties pursuant to 6th
             Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                File Name: 05b0003n.06

          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ROGER SCHEIDERER,                     )
                                             )
                   Debtor.                   )
                                             )
                                             )
ROGER SCHEIDERER,                            )
                                             )
                   Appellant,                )
                                             )
v.                                           )           No. 04-8066
                                             )
PRODUCERS CREDIT CORPORATION,                )
                                             )
                   Appellee.                 )
                                             )

                     Appeal from the United States Bankruptcy Court
                    for the Southern District of Ohio, Eastern Division
                              Chapter 7 Case No. 01-65198

                                 Submitted: May 4, 2005

                             Decided and Filed: May 19, 2005

      Before: GREGG, PARSONS, and WHIPPLE, Bankruptcy Appellate Panel Judges.

                                  __________________

                                       COUNSEL

ON BRIEF: Grady L. Pettigrew, Jr., COX, STEIN & PETTIGREW, Columbus, Ohio, for
Appellant. Robert A. Bell, Jr., VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio, for
Appellee.
                                              OPINION


          PER CURIAM. Roger Scheiderer (the “Debtor”) appeals an order enforcing his obligations
under his confirmed Chapter 11 plan. Upon examination of the record and the briefs, the Panel
unanimously agrees that oral argument is not needed because the decisional process would not be
aided by oral argument. See Fed. R. Bankr. P. 8012. For the reasons that follow, we conclude that
the order on appeal should be AFFIRMED.


                                       I. ISSUE ON APPEAL


          The issue presented is whether the bankruptcy court erred in determining that the Debtor’s
Second Amended Plan of Reorganization requires him to pay to Producers Credit Corporation, then
known as Producers Livestock Credit Association (“Producers”), the annual sum of $25,000 plus
interest.


                      II. JURISDICTION AND STANDARD OF REVIEW


          An order interpreting and enforcing a Chapter 11 plan constitutes a final order, see UNR
Indus., Inc. v. Bloomington Factory Workers (In re UNR Indus., Inc.), 173 B.R. 149, 154 n.6 (N.D.
Ill. 1994), so the order being challenged may be appealed as of right. 28 U.S.C. § 158(a)(1). The
United States District Court for the Southern District of Ohio has authorized appeals to the
Bankruptcy Appellate Panel, and neither party has timely elected to have this appeal heard by the
district court. 28 U.S.C. § 158(b)(6), (c)(1). Accordingly, the Panel has jurisdiction to decide this
appeal.


          A bankruptcy court’s interpretation of the provisions of a plan it has confirmed is entitled
to “full deference,” and its exercise of equitable powers to “breathe life” into the provisions of a plan
is reviewed under an abuse of discretion standard. Terex Corp. v. Metro. Life Ins. Co. (In re Terex


                                                   2
Corp.), 984 F.2d 170, 172 (6th Cir. 1993); see United States v. Graham (In re Monclova Care Ctr.,
Inc.), No. 01-3636, 2003 WL 463486, at **2 (6th Cir. Feb. 18, 2003); In re Dow Corning Corp., No.
01-CV-71843-DT, 2004 WL 764654, at *3 (E.D. Mich. Mar. 31, 2004). “An abuse of discretion
occurs only when the [trial] court relies upon clearly erroneous findings of fact or when it
improperly applies the law or uses an erroneous legal standard.” Schmidt v. Boggs (In re Boggs),
246 B.R. 265, 267 (B.A.P. 6th Cir. 2000). “An abuse of discretion is defined as a ‘definite and firm
conviction that the [court below] committed a clear error of judgment.’ The question is not how the
reviewing court would have ruled, but rather whether a reasonable person could agree with the
bankruptcy court’s decision; if reasonable persons could differ as to the issue, then there is no abuse
of discretion.” Mayor of Baltimore, Md. v. W. Va. (In re Eagle-Picher Indus., Inc.), 285 F.3d 522,
529 (6th Cir. 2002) (citations omitted).


                                            III. FACTS


       The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code on
December 28, 2001. He filed a proposed Plan of Reorganization and a Disclosure Statement on May
23, 2002, an Amended Plan of Reorganization and a Debtor’s Amended Disclosure Statement on
September 16, 2002, and a Second Amended Plan of Reorganization and a Second Amended
Disclosure Statement on October 8, 2002. The Second Amended Plan of Reorganization provides
that the claim of Producers constitutes Class B-3, and provides the following treatment of that claim:


       Producers will be paid an annual payment of $25,000.00 on the anniversary date of
       confirmation. An interest rate of 8% will apply to its claim and a 2% interest rate
       will be applied to the solvent estate factor of Producers Livestock’s Claim.

       Producers will receive upon recovery 50% of the proceeds of the Eagle Capital
       litigation estimated at $100,000, plus the proceeds from sale or refinance of assets.
       Upon payment to Producers Livestock from recovery from Eagle Capital litigation
       or refinance of debt or sale of assets, annual payments to Producers Livestock will
       be adjusted to provide for payment for the allowed secured claim on or before the
       tenth (10th) anniversary date of the confirmation of the plan.




                                                  3
(Second Amended Plan of Reorganization, art. VIII, at 8, App. at 73.) The plan provides that the
bankruptcy court retained jurisdiction “to secure the execution of the provisions of this Plan.” (Id.,
art. X, § 1, App. at 76.) Appendix D to the plan (App., at 83) states that the annual “Secured Debt
Payments by Roger Scheiderer” include payments to Producers of $25,000.00 plus interest. The
plan specifically incorporates all of the appendices by reference. (Second Amended Plan of
Reorganization, art. I, ¶ 8, App. at 68.)


       The disclosure statement was approved by an order entered on November 5, 2002, and a con-
firmation hearing was conducted on December 16, 2002. Following that hearing, the bankruptcy
court confirmed the plan – presumably the Second Amended Plan of Reorganization – on February
12, 2003. There is no indication in the record that Producers received any sum from the Eagle
Capital litigation or from the proceeds of a sale or refinancing, so there does not appear to be a need
for a recomputation of the ten-year amortization of the debt.


       On February 19, 2004, the Debtor sent Producers a check for $15,000 and, on April 5, 2004,
the Debtor paid an additional $10,000. The Debtor refused to pay any interest as part of its annual
payment, so Producers filed a Motion to Require Compliance with Second Amended Plan of Reor-
ganization on March 18, 2004. The bankruptcy court conducted a hearing on the motion on June
15, 2004, and granted the motion by an order entered on June 30, 2004. On July 12, 2004, the
Debtor filed a motion to reconsider, and that motion was denied on July 28, 2004. The Debtor
timely filed a notice of appeal on August 6, 2004.


                                            IV. DISCUSSION


       The only argument made by the Debtor in seeking reversal of the bankruptcy court’s order
is as follows:
               The action of the Bankruptcy Court was erroneous because it was
       inconsistent with the Plan confirmed and the evidence submitted in support of the
       Plan. Appellant’s Plan included an exhibit of annual Plan payments. In the exhibit,
       Appellant’s payment to Appellee was clear and did not need clarification. Second,
       Appellant committed in his Plan to pay Appellee’s Claim in full before completion
       of the Plan. The source of payment was Appellant’s income, litigation proceeds or

                                                  4
       proceeds of refinance. Because the estate was solvent, Appellant had a duty to pay
       the full claim. Appellee had a right under the Plan to receive the full payment but
       not to dictate the amount and timing of the plan payments.

(Brief of Appellant Roger Scheiderer, at 3.) Article VIII of the plan provides for annual payments
to Producers of $25,000 and that the claim would bear interest. If there is any question that the
annual payments were to include accrued interest, as well as $25,000 principal, that question was
resolved by Appendix D to the plan, which the Debtor acknowledges is “clear and did not need
clarification.” The appendix explicitly provides for annual payments to Producers of $25,000 “plus
interest,” and nothing in the plan or its appendices provides that interest is to be deferred. Moreover,
even if Article VIII and Appendix D leave any ambiguity, “[T]he debtor as draftsman of the plan
has to pay the price if there is any ambiguity about the meaning of the terms of the plan. This
comports with the long-standing rule that ambiguous terms of a document are to be interpreted
against the party that drafted them.” In re Tucker, 231 B.R. 284, 287 (Bankr. E.D. Tenn. 1999)
(construing Chapter 13 plan against debtor) (quoting Fawcett v. United States (In re Fawcett), 758
F.2d 588, 591 (11th Cir. 1985)); accord, e.g., Ice Cream Liquidation, Inc. v. Calip Dairies, Inc. (In
re Ice Cream Liquidation, Inc.), 319 B.R. 324, 333 (Bankr. D. Conn. 2005) (resolving ambiguities
in Chapter 11 plan against debtor as drafter).


       It is the plan that “dictate[s] the amount and timing of the plan payments,” and the plan pro-
vides for Producers to receive annual payments of $25,000 plus interest starting on the first anniver-
sary date of confirmation, February 12, 2004. A reasonable person could agree with the bankruptcy
court’s interpretation of the plan and direction that the Debtor comply therewith, so its order does
not constitute an abuse of discretion.


                                         V. CONCLUSION


       For the foregoing reasons, the bankruptcy court’s order granting the Motion to Require
Compliance with Second Amended Plan of Reorganization filed by Producers is hereby
AFFIRMED.




                                                   5